Citation Nr: 0411166	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1968 to November 1970.


REMAND

The Board of Veterans' Appeals (Board) notes that in his 
Department of Veterans Affairs (VA) Form 9 filed in November 2003, 
the veteran indicated that he wanted a hearing before the Board at 
a local regional office (RO), and there is no indication in the 
claims folder that the veteran or his representative ever withdrew 
this request.  Consequently, the Board finds that it has no 
alternative but to remand this matter so that the veteran can be 
afforded a hearing before the Board at a local RO.

The Board's further review of the claims file reflects that 
private medical records have been received by the Board that were 
not previously considered by the RO, and that the claims folder 
does not contain a waiver of the RO's initial consideration of 
this additional evidence.  Therefore, consistent with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO should again consider whether all 
evidence needed to consider the claims has been obtained (and to 
conduct any additional notice and development as required under 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA)), and issue a 
supplemental statement of the case regarding all evidence received 
since the October 2003 statement of the case.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the following 
development:

1.  Arrangements should be made for the veteran to have a hearing 
at a local RO before a member of the Board. 

2.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA and its 
implementing regulations, court decisions, and VA directives is 
completed.  

3.  After pursuing any additional development deemed appropriate 
in addition to that requested above, the RO should readjudicate 
the claims in light of the additional evidence.  If any benefit 
sought on appeal remains denied, the appellant and his 
representative should be provided a supplemental statement of the 
case and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  
The Board will defer any other action pending any additional 
hearing in this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





